Case: 16-41206       Document: 00514560031         Page: 1    Date Filed: 07/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-41206                               FILED
                                 Conference Calendar                       July 18, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

               Plaintiff - Appellee

v.

HECTOR RUBEN MORALES-CARDENAS,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:15-CR-1113-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY and SOUTHWICK, Circuit Judges.*
PER CURIAM:**
       Hector Ruben Morales-Cardenas was convicted of illegal reentry after
removal in violation of 8 U.S.C. §§ 1326(a) and (b)(1). He received a sentencing
enhancement under U.S.S.G. § 2L1.2 based on a prior Texas felony conviction



       *  Due to Judge Edward Prado’s retirement on April 2, 2018, this matter is being
decided by a quorum. See 28 U.S.C. § 26(d).
       ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41206    Document: 00514560031     Page: 2   Date Filed: 07/18/2018



                                 No. 16-41206
for evading arrest with a motor vehicle. On appeal, he acknowledged that his
constitutional vagueness challenge to 18 U.S.C. § 16(b) was foreclosed by our
precedent. See United States v. Gonzalez-Longoria, 831 F.3d 670, 672 (5th Cir.
2016) (en banc), abrogated by Sessions v. Dimaya, 138 S. Ct. 1204 (2018). We
granted his motion for summary disposition and affirmed the district court’s
judgment. United States v. Morales-Cardenas, 677 F. App’x 200, 201 (5th Cir.
2017). The Supreme Court granted certiorari, vacated the judgment, and
remanded the case for further consideration in light of Dimaya.
      The parties have submitted a joint supplemental letter brief addressing
the action we should take on remand. The parties agree that we have already
held that Section 16(b) “remains incorporated into the advisory-only
Guidelines for definitional purposes.” United States v. Godoy, 890 F.3d 531,
540 (5th Cir. 2018). They also jointly acknowledge our precedent holding that
the Texas felony of evading arrest with a motor vehicle satisfies Section 16(b).
See United States v. Sanchez-Ledezma, 630 F.3d 447, 450–51 (5th Cir. 2011).
Accordingly, Morales-Cardenas’s argument that his sentencing enhancement
was erroneously imposed remains foreclosed by our precedent.
      AFFIRMED.




                                       2